
	

113 S239 IS: To extend the frontier extended stay clinic demonstration.
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 239
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the frontier extended stay clinic
		  demonstration.
	
	
		1.Extension of the frontier
			 extended stay clinic demonstration
			(a)In
			 generalSection 434 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395x note) is amended—
				(1)in subsection
			 (e)—
					(A)in the heading,
			 by striking Three-Year
			 Period and inserting Duration; and
					(B)by striking
			 3-year period and inserting 6-year period;
			 and
					(2)in subsection
			 (f), by striking the date that is 1 year after the date on which the
			 demonstration project concludes and inserting April 15,
			 2014.
				(b)Funding for the
			 Office of Rural Health Policy to support frontier extended stay
			 clinicsOut of funds in the treasury not otherwise appropriated,
			 there are appropriated to the Secretary of Health and Human Services $1,000,000
			 for each of fiscal years 2013, 2014, and 2015, for Rural Health Research/Policy
			 Development within the Office of Rural Health Policy to support frontier
			 extended stay clinics. Amounts appropriated pursuant to the preceding sentence
			 shall remain available until expended.
			
